                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                           )
  KEITH SMITH,                             )
                                           )
                Plaintiff,
                                           )
                                               No. 18 C 4918
                                           )
           v.                              )
                                               Judge Virginia M. Kendall
                                           )
  CITY OF CHICAGO, OFFICER                 )
  RANITA MITCHELL, and OFFICER
  HERMAN OTERO,                            )
                                           )
                Defendants.                )



                     MEMORANDUM OPINION AND ORDER

      Plaintiff Keith Smith moves pursuant to Federal Rule of Civil Procedure 59

seeking the Court to reconsider its Order granting Defendants’ Motion to Dismiss

under Rule 12(b)(6). Plaintiff argues the Seventh Circuit’s ruling in Mitchell v. City

of Elgin, 912 F.3d 1012 (7th Cir. 2019) represents an “intervening and substantial

change in the controlling law” compelling the Court to reconsider its Order dismissing

his Complaint with prejudice. (Dkt. 39, at ¶ 2). For the reasons stated within, Plain-

tiff’s Motion to Reconsider is granted.

                                  BACKGROUND

       Plaintiff’s Complaint alleged that his detention by the City of Chicago violated

42 U.S.C. § 1983, depriving him of his Fourth and Fourteenth Amendment rights.

(Dkt. 1, at ¶ 16). Specifically, Plaintiff alleged that Defendants Mitchell and Otero,

Chicago Police Officers, used falsified evidence to justify his detention following a


                                      Page 1 of 7
traffic stop in September of 2013 where Smith was a passenger in the stopped vehicle.

(Dkt. 1, at ¶¶ 5, 6). Following the arrest, Plaintiff was held in custody in the Cook

County Jail until March of 2014 when he was ultimately released on bond. (Dkt. 1,

at ¶ 10). Plaintiff was later “exonerated” at trial in July of 2016. (Dkt. 1, at ¶ 11).

He filed the instant Complaint in July of 2018. (Dkt. 1).

      The Court granted Defendants’ Motion to Dismiss the Complaint, finding it

untimely under the two-year statute of limitations. (Dkt. 37, at 13–14). The Court

held the alleged Constitutional deprivation ended at Plaintiff’s release from custodial

detention in March of 2014 rather than at trial in July of 2018. (Dkt. 37, at 12).

Plaintiff filed the instant Motion for Reconsideration, arguing the Seventh Circuit’s

decision in Mitchell supports the claim that Smith remained “seized” under the con-

ditions of his bond until trial and, therefore, the Complaint was filed within the req-

uisite two-year statute of limitations. (Dkt. 39, at ¶¶ 8–10).

                                LEGAL STANDARD

       A motion to reconsider is appropriate when there is a “controlling or signifi-

cant change in the law or facts since the submission of the issue to the Court.” Bank

of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990).

In light of the intervening authority, the original decision must represent a “manifest

error of law” or a “wholesale disregard, misapplication, or failure to recognize control-

ling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000). “Such

problems rarely arise and the motion to reconsider should be equally rare.” Wau-

nakee, 906 F.2d at 1190 (internal quotation omitted).



                                       Page 2 of 7
                                    DISCUSSION

      A.     § 1983 Wrongful Detention

      Plaintiff argues that the Seventh Circuit’s decision in Mitchell represents in-

tervening case law regarding the accrual of a Fourth Amendment violation for wrong-

ful detention during pre-trial release. (Dkt. 39, at 2) (citing 912 F.3d at 1017). The

Mitchell court reversed the dismissal of a similar § 1983 complaint because it lacked

“sufficient information about [the plaintiff’s] conditions of release to determine if she

remained ‘seized’ while on pretrial release.” Id. The court recognized that there is

no guiding factual threshold for a pre-trial release deprivation of liberty stating,

“[w]hether pretrial-release conditions satisfy [the Fourth Amendment seizure] stand-

ard . . . will have to be resolved in this circuit.” Id. In response, Defendants argue

that Mitchell did not overrule cases relied upon in the Court’s original Order and, as

mere dicta, it does not compel reconsideration. (See generally, Dkt. 42).

      In its Order on Defendants’ Motion to Dismiss, the Court recognized that “a

claim for unlawful pretrial detention based on fabricated evidence appropriately may

be brought pursuant to the Fourth Amendment.” (Dkt. 37, at 6) (citing Manuel v.

City of Joliet, Ill., 903 F.3d 667, 670 (7th Cir. 2018)). However, the Court held the

Complaint failed as a matter of timeliness because, at the statutory time limit, the

seizure was that of bond release and not of custodial detention. (Dkt. 37, at 9). The

Court followed the precedent of Cairel v. Alderden (821 F.3d 823, 831 (7th Cir. 2016)),

where due process claims failed for lack of constitutional deprivation because the

plaintiffs were released on bond and then never brought to trial. (Dkt. 37, at 8). The



                                       Page 3 of 7
court in Cairel also stated that even if the bond release had culminated in a trial,

there would have been no actionable deprivation of liberty. 821 F.3d at 832.

      Mitchell represents potential intervening authority on whether conditions of

pre-trial bond release can constitute a “continuing seizure” for Fourth Amendment

purposes. 912 F.3d at 1017. The Mitchell court recognized a circuit court split on the

issue with a minority of circuits holding that a mere obligation to appear at court

represents a seizure (see, e.g., Black v. Montgomery County, 835 F.3d 358, 366–67 (3d

Cir. 2016)) and the majority of circuits requiring more restrictive conditions before

finding a seizure exists. See, e.g., Evans v. Ball, 168 F.3d 856, 861 (5th Cir. 1999)

(travel restrictions and intrusive monitoring during bond release amounted to a dep-

rivation of liberty). The Mitchell court was not presented with facts describing the

conditions of the plaintiff’s pre-trial bond release and declined to take a position on

either side of the circuit split. 912 F.3d at 1017. Rather, the court stated that the

issue of continuing seizure remained an open question in both this circuit and the

case before it and remanded the case for further fact finding. Id.

      Similar to Mitchell, the Court in the instant case was not presented with the

conditions of pre-trial release that allegedly constituted Smith’s seizure. The ques-

tion, then, is whether the Mitchell decision, by remanding a case amidst precedential

and factual ambiguity, represents “intervening law” to the standard necessary for

Rule 59 reconsideration. Defendants argue the Mitchell decision does not represent

intervening law because it is mere dicta and does not explicitly overrule any case law

that the Court relied upon. (Dkt. 42, at 11). Defendants cite as support this Court’s



                                      Page 4 of 7
decision in Caine v. Burge. (Dkt. 42, at 4) (citing 897 F. Supp. 2d 714, 719 (N.D. Ill.

2012)). In Caine, this Court did not accept as intervening law, a Seventh Circuit

decision which offered persuasive reasoning for reconsideration yet fell short of over-

ruling a decision dispositive to its original motion. 897 F. Supp. 2d at 719. Con-

versely, in Kathrein v. City of Evanston, the court found that intervening law justified

a departure from the law of the case doctrine where an en banc panel decision “al-

ter[ed] the law” but did not expressly overrule case law dispositive to the lower court’s

decision. 752 F.3d 680, 686 (7th Cir. 2014).

      The Court is not aware of any binding precedent supporting the notion that

intervening law, for the purpose of reconsideration, is limited to decisions explicitly

overruling relevant cases. This Court’s decision in Caine did not suggest such a rule.

In Caine, there existed binding case law which needed to be overruled in order to

grant the motion to reconsider. 897 F. Supp. 2d at 717. Though persuasive, the in-

tervening decision presented in Caine failed to overrule law governing the Court’s

original decision and, therefore, failed to compel reconsideration. Id. at 718.

      In the instant case, it is unnecessary that Mitchell overrule Cairel because

Mitchell addresses a precedential ambiguity that is not addressed by Cairel or the

Seventh Circuit. Cairel and similar cases simply held that conditions of pre-trial

release in their respective cases did not amount to a continuing seizure. Cairel, 821

F.3d at 832. They did not purport to create a rule that conditions of pre-trial release

may never represent a seizure. Mitchell highlighted the “possibility that pretrial re-




                                       Page 5 of 7
lease might be construed as a ‘seizure’ for Fourth Amendment purposes if the condi-

tions of that release impose significant restrictions on liberty.” 912 F.3d at 1016.

Therefore, Mitchell did not overrule Cairel; rather it introduced a novel theory of

Fourth Amendment deprivation potentially applicable to the present case.

       If the Court had been aware of the Mitchell court’s interpretation of pre-trial

seizure at the time of its Order, it would have recognized that the Complaint pre-

sented a potentially viable legal theory. However, because the Complaint fails to

allege any facts describing what conditions of pre-trial release amounted to a seizure,

the Complaint would have nonetheless failed for insufficient pleading. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007) (a pleading must allege sufficient facts to

state a claim plausible on its face). Therefore, the Mitchell decision compels the Court

to reconsider its decision, though only to extent of removing prejudice from the dis-

missal. Plaintiff will be permitted the opportunity to amend his pleading to allege

facts relating to his pre-trial seizure.

       Because the dismissal of the conspiracy claim was similarly dependent on the

timeliness of the underlying § 1983 claim, Plaintiff will have the opportunity to re-

plead this Count.

       B.     Monell Claim

       Plaintiff’s Monell claim was dismissed with prejudice because of the underly-

ing timeliness issue, but the claim also failed for insufficient factual pleading. (Dkt.

37, at 15). The Court held the Complaint failed to plausibly allege both the existence

of pervasive misconduct by the City and causation of the injury by the City’s customs



                                           Page 6 of 7
or policies. (Dkt. 37, at 14–15). The reconsideration of the timeliness issue removes

the necessity to dismiss the claim with prejudice while the pleading deficiency per-

sists. Therefore, Plaintiff is granted leave to amend the Monell claim.

                                  CONCLUSION

      For the reasons stated above, Plaintiff’s Motion to Reconsider is granted.

Plaintiff will have 28 days to amend his Complaint to address the persisting deficien-

cies noted above and in the Court’s prior Order.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: April 30, 2019




                                     Page 7 of 7
